Appellate Case: 22-1089        Document: 010110751113                        FILEDPage: 1
                                                         Date Filed: 10/11/2022
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                       October 11, 2022
                                FOR THE TENTH CIRCUIT
                                                                     Christopher M. Wolpert
                            _________________________________            Clerk of Court
  VERDELL MAYS,

           Petitioner - Appellant,

  v.                                                          No. 22-1089
                                                    (D.C. No. 1:21-CV-02218-NYW)
  C. CARTER,                                                   (D. Colo.)

           Respondent - Appellee.
                          _________________________________

                                ORDER AND JUDGMENT *
                            _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Verdell Mays, a federal prisoner proceeding pro se, 1 appeals an order

 dismissing his 28 U.S.C. § 2241 petition as successive. For the reasons below, we

 affirm.

       Mays’s § 2241 petition stems from his convictions for two federal drug

 offenses. As relevant here, the sentencing court initially imposed a 225-month prison



       *
          After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel.
 But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R.
 32.1(A).
        1
          “Because [Carter] is pro se, we liberally construe his filings, but we will not
 act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 22-1089     Document: 010110751113       Date Filed: 10/11/2022       Page: 2



 term for those crimes, but Mays later received a reduction to 180 months based on a

 decrease in the applicable offense level under the United States Sentencing

 Guidelines (U.S.S.G.). Six years later, in the § 2241 petition underlying this appeal,

 Mays challenged the execution of his sentence by the Bureau of Prisons (BOP).

 Specifically, he sought an order directing the BOP to “reduce his sentence by 22

 months” to account for time he spent serving a sentence for related state crimes

 before his federal sentencing hearing. R. 10. The district court ultimately dismissed

 Mays’s petition as successive, and therefore barred by 28 U.S.C. § 2244(a), because

 it raised the same claim Mays had unsuccessfully raised in a § 2241 petition filed in a

 different federal district court three years earlier.

        Mays now appeals, arguing that the district court improperly dismissed his

 § 2241 petition. As noted above, the district court based its decision on § 2244(a).

 That statute that allows courts to decline to consider successive petitions—those that

 “present[] a claim that was previously raised and adjudicated in an earlier habeas

 proceeding”—unless doing so “would serve the ends of justice.” Stanko v. Davis, 617

 F.3d 1262, 1269 (10th Cir. 2010). We review the district court’s decision to dismiss

 Mays’s petition as successive for abuse of discretion. Vance v. U.S. Parole Comm’n,

 No. 94-3043, 1994 WL 325399, at *1 (10th Cir. July 11, 1994).

        Here, at the outset, Mays does not dispute that his petition is successive. On

 the contrary, he acknowledged in the district court that he simply “ref[il]ed” his

 earlier § 2241 petition to reassert the same argument about the BOP not crediting him

 for 22 months of presentencing jail time. R. 22. On appeal, Mays likewise recognizes

                                              2
Appellate Case: 22-1089    Document: 010110751113         Date Filed: 10/11/2022    Page: 3



 that “his second [§ 2241] motion” merely reasserts the 22-month-reduction claim

 from his “first motion.” Aplt. Br. 2. And as the district court observed, Mays’s prior

 petition was denied on the merits based on a determination that he “was not entitled

 to the habeas relief he requested because the sentencing court had already accounted

 for his 22 months of pre[]sentence custody by granting a downward adjustment of his

 federal sentence under U.S.S.G. § 5G1.3(b).” R. 32. Since Mays asserted a claim that

 was both raised and rejected in prior habeas proceedings, the district court properly

 treated his second § 2241 petition as successive. See Stanko, 617 F.3d at 1269.

       The only issue, then, is whether considering Mays’s successive petition

 “would serve the ends of justice.” Id. To establish that it would, Mays must make a

 “colorable showing of factual innocence.” McCleskey v. Zant, 499 U.S. 467, 495

 (1991) (quoting Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986) (plurality opinion)).

 But he makes no attempt to do so. Instead, he urges us to permit reconsideration of

 his successive claim because (1) COVID-19 lockdowns at his prison prevented him

 from timely responding to a magistrate judge’s recommendation to deny his prior

 petition; and (2) his BOP records contain “inaccura[cies] and/or false information.”

 Aplt. Br. 3. But because those arguments have nothing to do with whether Mays is

 innocent of his underlying drug offenses, they fall outside the “limited scope of the

 ends-of-justice exception.” Hill v. Daniels, 504 F. App’x 683, 688 (10th Cir. 2012).

       In sum, Mays’s § 2241 petition is successive, and Mays has not shown that the

 ends of justice nevertheless require its consideration. The district court therefore did



                                             3
Appellate Case: 22-1089    Document: 010110751113         Date Filed: 10/11/2022    Page: 4



 not abuse its discretion in dismissing his petition, and we affirm the dismissal. 2 As a

 final matter, we deny Mays’s motion to proceed in forma pauperis on appeal because

 he has not asserted “a reasoned, nonfrivolous argument” in support of his position.

 Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




       2
          Because we conclude that the district court properly dismissed Mays’s
 petition as successive under § 2244(a), we need not consider the government’s
 assertion that Mays “waived review of the district court’s order” through inadequate
 briefing. Aplee. Br. 7; see also United States v. Wells, 873 F.3d 1241, 1250 (10th Cir.
 2017) (declining to address waiver because appellant’s argument “fail[ed] on the
 merits”).
                                             4